FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES COURT OF APPEALS                  August 27, 2008
                            FOR THE TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                      Clerk of Court


    FRANK DEITERMAN,

                Petitioner-Appellant,

    v.                                                   No. 08-3031
                                                (D.C. No. 5:05-CV-03398-CM)
    STATE OF KANSAS; ROGER                                 (D. Kan.)
    WERHOLTZ, Secretary of
    Corrections; DAVID MCKUNE,
    Warden, Lansing Correctional
    Facility; ATTORNEY GENERAL OF
    KANSAS,

                Respondents-Appellees.


                            ORDER AND JUDGMENT *


Before HOLMES, PORFILIO, and ANDERSON, Circuit Judges.



         Petitioner-appellant Frank Deiterman, a Kansas state prisoner represented

by retained counsel, appeals the memorandum and order entered by the district

court denying his petition for a writ of habeas corpus under 28 U.S.C. § 2254.


*
  After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
After considering Mr. Deiterman’s application for a certificate of appealability

(COA) under 28 U.S.C. § 2253, we previously granted a COA on the following

issues: “Whether performance of [trial] counsel for petitioner was (1) deficient

under Strickland v. Washington[,] 466 U.S. 668 (1984), and (2) if counsel’s

performance was deficient, was it prejudicial.” Order of May 27, 2008, at 1.

      Exercising jurisdiction under 28 U.S.C. §§ 1291 and 2253, we affirm the

district court’s denial of habeas relief on Mr. Deiterman’s claims that his trial

counsel performed deficiently because counsel failed to renew a motion for a

change of venue after jury voir dire and failed to present additional alibi

witnesses at trial. Recognizing that Mr. Deiterman’s claim that his trial counsel

had a conflict of interest presents an ineffective assistance claim that is separate

and distinct from the claims of deficient performance on which we granted a

COA, we deny Mr. Deiterman’s request for a COA on the conflict of interest

claim and dismiss that portion of this appeal. Finally, because he failed to present

them to the district court, we decline to consider Mr. Deiterman’s claims that he

is entitled to habeas relief because his trial counsel failed to act as an advocate,

undermined his credibility, and committed prejudicial cumulative errors based on

counsel’s deficient performance, and we therefore dismiss those claims as well. 1



1
  If Mr. Deiterman desires to pursue new claims not included in his original
§ 2254 petition, he must first seek authorization from this court to file a second or
successive habeas petition in accordance with 28 U.S.C. § 2244(b)(3)(A).

                                          -2-
                                I. BACKGROUND.

      Mr. Deiterman was convicted by a jury in a Kansas state district court of

capital murder, conspiracy to commit capital murder, and aggravated robbery.

He was sentenced to life imprisonment with the possibility of parole in 40 years

on the first count, 154 months imprisonment on the second count, and 51 months

imprisonment on the third count, with each sentence to run consecutively. The

facts of Mr. Deiterman’s crimes were recounted in detail by the Kansas Supreme

Court in his direct appeal, State v. Deiterman, 29 P.3d 411, 413-14 (Kan. 2001),

and we will not repeat those facts here.

      In his direct appeal, Mr. Deiterman raised ten issues relating to venue,

evidentiary matters at trial, and sentencing, but the Kansas Supreme Court

affirmed each of his convictions and sentences. Id. at 413, 423. Mr. Deiterman

then filed a motion in the trial court for post-conviction relief under

Kan. Stat. Ann. § 60-1507, raising four issues: (1) his trial counsel provided

ineffective assistance; (2) his trial counsel had a conflict of interest because

counsel was related to the murder victim; (3) the prosecutor withheld exculpatory

evidence; and (4) his due process rights were violated because two of the State’s

witnesses lied. After conducting an evidentiary hearing, the trial court denied

Mr. Deiterman’s post-conviction motion. Mr. Deiterman then appealed to the

Kansas Court of Appeals, which affirmed the denial of post-conviction relief in

an unpublished memorandum opinion. Deiterman v. State, No. 91,489, 2005 WL

                                           -3-
400408 (Kan. App. Feb. 18, 2005) (per curiam) (unpublished). Subsequently, in

June 2005, the Kansas Supreme Court summarily denied Mr. Deiterman’s petition

for review of the denial of post-conviction relief.

      In October 2005, Mr. Deiterman filed his federal habeas petition under

28 U.S.C. § 2254 in the district court. In his petition, Mr. Deiterman claimed that

his trial counsel provided ineffective assistance, relying on three areas of alleged

deficient performance by counsel: (1) the failure to renew a motion for a change

of venue upon completion of jury voir dire; (2) the failure to request that the trial

court instruct the jury panel to disregard certain prejudicial statements that were

made by potential jurors during voir dire; and (3) the failure to adequately

investigate potential alibi witnesses and present additional alibi witnesses at trial.

Mr. Deiterman also claimed that his trial counsel provided ineffective assistance

because counsel was related to the murder victim and therefore had a conflict of

interest. 2 In January 2008, the district court entered a memorandum and order

denying habeas relief on each of Mr. Deiterman’s ineffective assistance claims,

and this appeal followed.

      In his brief on appeal, Mr. Deiterman asserts the following ineffective

assistance claims: (1) “trial counsel was constitutionally ineffective by



2
  In addition to his ineffective assistance claims, Mr. Deiterman also asserted a
number of other claims in his habeas petition. He has abandoned those claims in
this appeal, however, and we therefore do not need to address them.

                                          -4-
intentionally tainting the jury against Deiterman and then failing to renew the

motion for a change of venue”; (2) “trial counsel was constitutionally ineffective

by failing to present alibi witnesses on Deiterman’s behalf”; (3) “trial counsel was

constitutionally ineffective by laboring under a conflict of interest without

disclosing the conflict to Deiterman”; (4) “trial counsel was constitutionally

ineffective by failing to act as an advocate on Deiterman’s behalf and by

undermining Deiterman’s credibility”; and (5) “trial counsel’s cumulative errors

prejudiced Deiterman and denied him of his right to effective assistance of

counsel and his right to a fair trial.” Amended Aplt. Br. at 7, 12, 25, 21, 28

(altered to lower case letters). As set forth below, we conclude that there is no

basis for habeas relief on Mr. Deiterman’s first, second, and third ineffective

assistance claims, and that his last two claims were not properly preserved for

purposes of this appeal.

                           II. STANDARD OF REVIEW.

      “Because [Mr. Deiterman] filed his federal habeas petition well after the

effective date of the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), AEDPA’s provisions apply to this appeal.” Johnson v. Mullin,

505 F.3d 1128, 1133 (10th Cir. 2007), cert. denied, 128 S. Ct. 2933 (2008).

We recently explained the key aspects of those provisions as follows:

      “Under AEDPA, the appropriate standard of review depends on
      whether a claim was decided on the merits in state court.”
      [McLuckie v. Abbott, 337 F.3d 1193, 1197 (10th Cir. 2003)]. “If the

                                         -5-
      claim was not heard on the merits by the state courts, and the federal
      district court made its own determination in the first instance, we
      review the district court’s conclusions of law de novo and its
      findings of fact, if any, for clear error.” Id. (internal quotations
      omitted). If, however, the claim was adjudicated on the merits by the
      state courts, the petitioner will be entitled to federal habeas relief
      only if he can establish that the state court decision “was contrary to,
      or involved an unreasonable application of, clearly established
      Federal law, as determined by the Supreme Court of the United
      States,” 28 U.S.C. § 2254(d)(1), or “was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding,” id., § 2254(d)(2). “When reviewing a state
      court’s application of federal law, we are precluded from issuing the
      writ simply because we conclude in our independent judgment that
      the state court applied the law erroneously or incorrectly.”
      McLuckie, 337 F.3d at 1197. “Rather, we must be convinced that the
      application was also objectively unreasonable.” Id. “This standard
      does not require our abject deference, . . . but nonetheless prohibits
      us from substituting our own judgment for that of the state court.”
      Snow v. Sirmons, 474 F.3d 693, 696 (10th Cir. 2007) (internal
      quotation marks omitted).

Johnson, 505 F.3d at 1133-34. In addition, in accordance with 28 U.S.C.

§ 2254(e)(1), we presume that a state court’s factual findings are correct unless a

petitioner rebuts the presumption of correctness by clear and convincing evidence.

See House v. Hatch, 527 F.3d 1010, 1019 (10th Cir. 2008).

      III. DEFICIENT PERFORMANCE CLAIMS UNDER STRICKLAND.

      As set forth above, Mr. Deiterman’s first and second ineffective assistance

claims allege deficiencies in his trial counsel’s performance. Regardless of the

standard of review that governs this appeal (i.e., AEDPA deference or

de novo/clear error), “we must examine [Mr. Deiterman’s deficient performance]

claims under the well-established framework set forth in Strickland v.

                                         -6-
Washington, 466 U.S. 668 (1984), asking whether (a) his counsel’s performance

was constitutionally deficient, and (b) the deficient performance prejudiced the

defense, depriving him of a fair proceeding with a reliable result.” Gonzales v.

Tafoya, 515 F.3d 1097, 1122 (10th Cir.), petition for cert. filed (U.S. June 9,

2008) (No. 08-5021) (parallel citation omitted).

      Under the deficient performance prong, [Mr. Deiterman] must show
      that his counsel’s performance fell below an objective standard of
      reasonableness in that it was outside the range of competence
      demanded of attorneys in criminal cases. Under the prejudice prong,
      [Mr. Deiterman] must show that but for counsel’s errors, there is a
      reasonable probability that the result of the proceeding would have
      been different. A reasonable probability is a probability sufficient to
      undermine confidence in the outcome.

Id. (quotations omitted).

      As the Supreme Court explained in Strickland, however, it is not necessary

“to address both components of the inquiry if the defendant makes an insufficient

showing on one.” 466 U.S. at 697.

      In particular, a court need not determine whether counsel’s
      performance was deficient before examining the prejudice suffered
      by the defendant as a result of the alleged deficiencies. The object of
      an ineffectiveness claim is not to grade counsel’s performance. If it
      is easier to dispose of an ineffectiveness claim on the ground of lack
      of sufficient prejudice, which we expect will often be so, that course
      should be followed.

Id.




                                         -7-
                                  IV. ANALYSIS.

        A. Failure to Renew Motion for Change of Venue.

        In Mr. Deiterman’s direct appeal, the Kansas Supreme Court summarized

its standard of review for motions to change venue:

               “The determination of whether to change venue is entrusted to
        the sound discretion of the trial court; its decision will not be
        disturbed on appeal absent a showing of prejudice to the substantial
        rights of the defendant. [Citation omitted.] The burden is on the
        defendant to show prejudice exists in the community, not as a matter
        of speculation, but as a demonstrable reality. The defendant must
        show that such prejudice exists in the community that it was
        reasonably certain he or she could not have obtained a fair trial.
        [Citation omitted.]”

Deiterman, 29 P.3d at 415 (quoting State v. Anthony, 898 P.2d 1109, 1116 (Kan.

1995)) (alterations in original). Applying these principles, the Court concluded

that the trial court did not abuse its discretion when it denied the initial motion

for a change of venue that Mr. Deiterman’s trial counsel filed before jury voir

dire:

              The trial court denied the motion for a change of venue,
        finding that the defense had failed to meet its burden to show that
        Deiterman’s rights would be substantially prejudiced by not changing
        the venue.

               The defense pointed to articles from newspapers in Joplin,
        Missouri, and Pittsburg, Kansas, but none were from the local
        Columbus, Baxter Springs, or Galena newspapers. The articles
        reflected facts that were shown in the charging documents and during
        trial proceedings of all the codefendants. Two articles used language
        that was inflammatory but was qualified as comments made by
        prosecutorial witnesses and not represented as pure fact in stating:
        “Prosecutors presented testimony that Deiterman was the

                                         -8-
      blood-thirsty trigger-man in the killing. . . . Deiterman’s lawyers
      counter that he has been set up by his co-conspirators.”

             The defense failed to produce affirmative evidence that public
      opinion had actually been swayed in Cherokee County by these
      reports. As is well established in Kansas law, “[m]edia publicity
      alone has never established prejudice per se.” State v. Cravatt, 979
      P.2d 679 [,695] ([Kan.] 1999). The trial court did not abuse its
      discretion in denying Deiterman’s initial motion.

Deiterman, 29 P.3d at 415 (parallel citation omitted).

      In the state post-conviction proceedings, Mr. Deiterman claimed, as he

claims in this appeal, that his trial counsel provided ineffective assistance in

failing to renew the change of venue motion after the completion of jury voir dire.

The Kansas Court of Appeals adjudicated this claim on the merits and denied

post-conviction relief on the change of venue issue. Consequently, the question

before us is whether the highly deferential standards of review set forth in 28

U.S.C. § 2254(d) bar habeas relief on Mr. Deiterman’s change of venue claim,

and we conclude that they do.

      In its opinion affirming the denial of post-conviction relief, the Kansas

Court of Appeals began its analysis of the merits of Mr. Deiterman’s ineffective

assistance claims by noting that such claims are analyzed by applying the

two-pronged “deficient performance” and “prejudice” inquiry adopted by the

Kansas Supreme Court in Chamberlain v. State, 694 P.2d 468 (1985). See

Deiterman, 2005 WL 400408, at *3 (citing Chamberlain, 694 P.2d at 472-74).

This two-pronged inquiry is derived from the United States Supreme Court’s

                                          -9-
decision in Strickland. See Chamberlain, 694 P.2d at 475 (adopting Strickland’s

“holdings as the prevailing yardstick to be used in measuring the effectiveness of

counsel under the Sixth Amendment”).

         Next, the court addressed the merits of Mr. Deiterman’s change of venue

claim, noting that “Deiterman complains that [his trial counsel] was deficient

when he failed to renew their change of venue motion, since nearly all of the

people on the [jury] panel admitted that they had heard of [the victim’s] murder.”

Deiterman, 2005 WL 400408, at *3. The court also noted that Mr. Deiterman was

specifically relying on statements made by two members of the jury panel during

voir dire, and it quoted their statements at length. Id. at *3-5. The court then

concluded that Mr. Deiterman’s change of venue claim was without merit,

beginning its discussion with a quote from the post-conviction findings of the trial

court:

               In dealing with this issue the trial court when ruling on the
         [post-conviction] motion stated:

               “[W]e were able to impanel a jury the first day of trial
               relatively smoothly. But, frankly, had I had some
               concern that you were not going to get a fair trial after
               listening to the responses and questions by Court and
               counsel, I could have addressed that issue sua sponte on
               my own and I wouldn’t have had any hesitation in doing
               that obviously because you must be given a fair trial. I
               didn’t think there was any problem picking the jury . . . .
               The jury was impaneled with little, if any, issues. So I
               am finding that that issue is not significant.”




                                           -10-
             Deiterman concedes the jurors who were impaneled assured
      counsel they could be impartial. The jury panel members all
      remained silent when defense counsel asked if it were not possible to
      decide the case based on what was introduced into evidence. An
      officer who responded to the scene of the crime was immediately
      excused. Those who indicated that they knew the victim’s family
      well and could not set aside personal feelings were dismissed.

             Neither party contends that it was difficult to impanel the jury;
      the jury was impaneled in 1 day. . . .

              The record shows substantial competent evidence supports the
      trial judge’s finding that Deiterman’s claims about venue did not
      merit a new trial.

Id. at *5 (second and third alterations in original).

      Although the Kansas Court of Appeals’ final conclusion regarding the

merits of Mr. Deiterman’s change of venue claim is not specifically framed in

terms of one or both of the Strickland prongs, we believe the court’s analysis is

best treated as a legal determination that Mr. Deiterman failed to establish a

reasonable probability that his trial counsel would have succeeded on a renewed

change of venue motion. As such, we conclude that the court’s adjudication of

this claim was neither contrary to nor an objectively unreasonable application of

Strickland’s prejudice prong, as viewed in the context of the governing Kansas

law concerning motions to change venue. Mr. Deiterman has also made no

showing that the court’s decision “was based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.” 28




                                          -11-
U.S.C. § 2254(d)(2). We therefore affirm the denial of habeas relief on the

change of venue claim.

      One final point merits discussion. As noted above, Mr. Deiterman has

asserted a new argument in this appeal in support of his change of venue claim

that he did not assert in the state courts or the federal district court, namely that

his trial counsel intentionally tainted the jury during voir dire. 3 See Amended

Aplt. Br. at 7-12. While we could dispose of this argument based on

Mr. Deiterman’s failure to preserve it in the district court proceedings, we will

address it on the merits since it is tied to Mr. Deiterman’s change of venue claim,

which he did assert below, and is easily resolved in that context. Simply put,

with only one relevant exception, each of the venire-member statements that

Mr. Deiterman relies on in his opening brief to support his “tainting” argument

were made in response to questions from the trial judge or the prosecutor, not his

trial counsel. See Aplt. App. at I-135-37 (Juror Danny Jacquinet responding to

questions from prosecutor), I-110 (Juror Orvall Smith responding to questions


3
       Although Mr. Deiterman argued in the state post-conviction proceedings
that his trial counsel intentionally tainted the jury during voir dire, he made this
argument to support a separate claim, which he has not asserted in this appeal,
that his trial counsel was ineffective in failing to request that the trial court
instruct the jury panel to disregard certain prejudicial statements that were made
by potential jurors during voir dire. See Deiterman, 2005 WL 400408, at *5-6.
The Kansas Court of Appeals rejected Mr. Deiterman’s arguments, concluding
that counsel’s questions to the jury panel were “certainly not an attempt to taint
the jury panel” and that Mr. Deiterman had “failed to establish the need for an
instruction to have been given to the panel.” Id. at *6.

                                          -12-
from trial judge), I-155 (Juror Ronald Jenkins responding to questions from trial

judge). 4 The one exception is venire member Thomas Dietz, but Mr. Dietz’s

statement that a local newspaper article “swayed” him towards believing that

Mr. Deiterman was guilty of the murder, id. at I-149, is insufficient, by itself, to

support a claim that Mr. Deiterman’s trial counsel intentionally tainted the jury.

Most importantly, trial counsel did not ask Mr. Dietz to describe the specific

contents of the newspaper article, and, in response to further questioning from

trial counsel, Mr. Dietz acknowledged that he could decide the case based on

“what goes on here [at trial].” Id. at I-150.

      B. Failure to Investigate and Present Additional Alibi Witnesses.

      In the state post-conviction proceedings, Mr. Deiterman claimed, as he

claims in this appeal, that his trial counsel provided ineffective assistance in

failing to adequately investigate potential alibi witnesses and present additional

alibi witnesses at trial. The Kansas Court of Appeals adjudicated this claim on

the merits and denied post-conviction relief on Mr. Deiterman’s claim regarding

alibi witnesses. We therefore apply the highly deferential standards of review in

28 U.S.C. § 2254(d) in reviewing this claim.


4
  Although Mr. Deiterman also notes that Juror Gary Collins stated, in response
to questioning from his trial counsel, that “[s]omebody is guilty,” Amended Aplt.
Br. at 9 and Aplt. App. at I-151, Mr. Collins gave no indication that he felt
predisposed to find Mr. Deiterman guilty. As a result, Mr. Collins’ response does
not support Mr. Deiterman’s claim that his trial counsel intentionally tainted the
jury during voir dire.

                                         -13-
      In its opinion affirming the denial of post-conviction relief, the Kansas

Court of Appeals summarized the evidence regarding potential alibi witnesses that

was presented at the post-conviction evidentiary hearing conducted by the trial

court. Deiterman, 2005 WL 400408, at *2, *8-9. Because Mr. Deiterman has

failed to rebut any of the factual findings contained in the court’s summary by

clear and convincing evidence, we presume they are correct. See 28 U.S.C.

§ 2254(e)(1).

      Addressing the merits of Mr. Deiterman’s claim regarding alibi witnesses,

the Kansas Court of Appeals concluded that Mr. Deiterman had failed to establish

that his trial counsel’s performance in investigating and calling alibi witnesses

was deficient. Deiterman, 2005 WL 400408, at *9-10. The court’s conclusion is

well supported by the testimony that was presented at the post-conviction

evidentiary hearing.

      To begin with, as the court found, the potential witnesses that

Mr. Deiterman identified either could not provide any helpful information (i.e.,

the bar patrons in Waco, Texas and the residents of the McClarity home) or were

not called to testify at trial for sound strategic reasons (i.e., the mechanic, Jeremy,

who was related to the people who owned the guns that were stolen and used in

the murder and Matt Snokhous, an inmate serving time in prison). Id. at *8-9.

Also, while Mr. Deiterman’s sister-in-law testified that she “saw Deiterman

almost every day during the time of the murder” and she “recalled being

                                          -14-
awakened by Deiterman around 1 a.m. to talk about girlfriend problems on one of

the nights in question,” the court noted that this testimony was of dubious value

since “when Deiterman testified at trial regarding his alibi, he did not recount the

events provided by [his sister-in-law].” Id. at *9. Lastly, the court pointed out

that while “Deiterman also maintain[ed] that [his trial counsel] failed to

investigate and interview witnesses who resided near his father’s house who he

believed could have provided testimony to undermine [the trial testimony of his

co-conspirators],” the court rejected his contentions regarding these alleged

witnesses because “Deiterman did not include any affidavits in his [post-

conviction] motion nor [did] he point to any evidence presented at the

[evidentiary] hearing to substantiate this argument.” Id.

      We conclude that Mr. Deiterman has failed to show that the Kansas Court

of Appeals’ adjudication of his claim regarding alibi witnesses was contrary to or

an objectively unreasonable application of Strickland or that it involved an

unreasonable determination of the facts in light of the evidence presented at the

post-conviction evidentiary hearing. In sum, we agree with respondents that

Mr. Deiterman’s trial counsel “conduct[ed] an objectively reasonable

investigation, and made objectively reasonable strategic and tactical decisions

based on that investigation.” Aplees. Br. at 18-19. Moreover, Mr. Deiterman

“has failed to identify any evidence that his counsel would have discovered had

he conducted further investigation that would have likely changed the outcome of

                                         -15-
the trial. Thus, [Mr. Deiterman] has failed to establish either prong of the

Strickland test with respect to this claim.” Id. at 19.

      C. Alleged Conflict of Interest.

      As recognized by the Kansas Court of Appeals in its post-conviction

decision, “[t]he Sixth Amendment right to the assistance of counsel further

guarantees a right to conflict-free counsel.” Deiterman, 2005 WL 400408, at *10

(citing Mickens v. Taylor, 535 U.S. 162, 179 (2002)). Importantly, this right,

though conceptually related, is separate and distinct from the right to effective

performance of counsel that is analyzed under the two-pronged Strickland test,

and it is governed by different standards. Thus, whereas a criminal defendant

must affirmatively prove prejudice to succeed on an actual ineffectiveness claim

based on deficient performance, Strickland, 466 U.S. at 693, “prejudice is

presumed when counsel is burdened by an actual conflict of interest,” id. at 692.

As the Supreme Court has explained, however, this is not a “per se rule of

prejudice.” Id. Instead, “[p]rejudice is presumed only if the defendant

demonstrates that counsel ‘actively represented conflicting interests’ and that ‘an

actual conflict of interest adversely affected his lawyer’s performance.’” Id.

(quoting Cuyler v. Sullivan, 446 U.S. 335, 350, 348 (1980)).

      In both his habeas petition and the brief that he submitted to this court,

Mr. Deiterman asserted a conflict of interest ineffectiveness claim that is separate

and distinct from his deficient performance claims. R., Vol. 1, Doc. 1 at 18;

                                         -16-
Amended Aplt. Br. at 25-28. As noted above, however, we granted Mr.

Deiterman a COA only as to his deficient performance claims. See Order of May

27, 2008, at 1 (granting a COA on claims governed by the two-pronged test under

Strickland for deficient performance claims ). Consequently, we must now

determine whether Mr. Deiterman “has made a substantial showing of the denial

of a constitutional right,” 28 U.S.C. § 2253(c)(2), with respect to his conflict of

interest claim. We conclude that he has not.

      Mr. Deiterman claims that his trial counsel had a conflict of interest

because he was related to the murder victim, Patrick Livingston. However, based

on the testimony that was presented at the post-conviction evidentiary hearing,

the Kansas Court of Appeals made a specific factual finding that no family

relationship existed between trial counsel and Mr. Livingston, and that, as a

result, “there is no conflict of interest here.” Deiterman, 2005 WL 400408, at

*11. As the court explained:

      We also do not see a family relationship here. Patrick Livingston’s
      great-great-grandfather was also the great-grandfather of Bill
      Livingston who was married to [trial counsel’s] former wife’s aunt.
      [Trial counsel] did not know the victim nor any members of the
      victim’s immediate family.

Id. at *10.

      Mr. Deiterman has failed to rebut these factual findings by clear and

convincing evidence, and we therefore agree with the Kansas Court of Appeals




                                         -17-
that Mr. Deiterman’s trial counsel did not have an actual conflict of interest. As a

result, we decline to grant a COA on this claim.

      D. Remaining Claims That Were Not Asserted in District Court.

      In his brief on appeal, Mr. Deiterman argues that he is entitled to habeas

relief because his trial counsel failed to act as an advocate, undermined his

credibility, and committed prejudicial cumulative errors based on counsel’s

deficient performance. Amended Aplt. Br. at 21-25, 28-29. He did not include

these claims in his federal habeas petition, however, and he never sought leave to

amend his petition to include them. 5 Accordingly, the claims were not presented

to the district court, and we therefore decline to consider them. See Tele-

Communications, Inc. v. Comm’r, 104 F.3d 1229, 1232 (10th Cir. 1997)

(“Generally, an appellate court will not consider an issue raised for the first time

on appeal.”); see also Parker v. Scott, 394 F.3d 1302, 1307 (10th Cir. 2005)

(declining to consider additional ineffective assistance of counsel claims that

habeas petitioner did not to present to district court); Jones v. Gibson, 206 F.3d

946, 958 (10th Cir. 2000) (declining to consider cumulative error argument that

habeas petitioner did not make in his revised habeas petition). We also note that

Mr. Deiterman must obtain prior authorization from this court under 28 U.S.C.


5
  Although Mr. Deiterman asserted a cumulative error claim in his habeas
petition, it was limited to “the cumulative errors identified in [his] direct appeal,”
R., Vol. 1, Doc. 1 at 17, which did not include any ineffective assistance of
counsel claims.

                                         -18-
§ 2244(b)(3)(A) before he can pursue any new substantive claims as part of a

second or successive habeas petition. See generally Ochoa v. Sirmons, 485 F.3d

538, 540-41 (10th Cir. 2007) (holding that authorization is required from this

court under 28 U.S.C. § 2244(b) whenever habeas petitioner is seeking to raise

new substantive claims after district court has adjudicated prior habeas action

filed by same petitioner).

                                V. CONCLUSION.

      For the reasons set forth herein, we AFFIRM the district court’s denial of

habeas relief on Mr. Deiterman’s claims that his trial counsel provided ineffective

assistance because counsel failed to renew a motion for a change of venue after

jury voir dire and failed to present additional alibi witnesses at trial. We DENY

Mr. Deiterman’s request for a COA on his claim that his trial counsel was

ineffective because counsel had a conflict of interest, and we DISMISS that

portion of this appeal. Finally, we DISMISS Mr. Deiterman’s claims that he is

entitled to habeas relief because his trial counsel failed to act as an advocate,

undermined his credibility, and committed prejudicial cumulative errors based on

counsel’s deficient performance on the ground that he failed to raise them in his

federal habeas petition.

                                                     Entered for the Court


                                                     Jerome A. Holmes
                                                     Circuit Judge

                                         -19-